UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARLOS LOPEZ,
Movant, 21 Civ. 2698 (PAE)
-against- 11 Crim, 1032-15 (PAE)
UNITED STATES OF AMERICA, ORDER TO ANSWER, 28 U.S.C. § 2255
Respondent.

 

 

PAUL A. ENGELMAYER, United States District Judge: “

On March 18, 2021, Carlos Lopez submitted a § 2255 motion. On April 7, 2021, the
Court issued an Order noting that Lopez’s § 2255 motion appeared to be time-barred. Dkt. 3.
The Court directed Lopez to show cause within 60 days why his § 2255 motion should not be
denied as time-barred. On June 14, 2021, having failed to receive any response from Lopez, the
Court denies Lopez’s § 2255 motion as time-barred. Dkt. 4. On June 28, 2021, the Court
received a letter from Lopez explaining why his motion was not time-barred and that that letter
had been late due to Covid-19 restrictions in his prison. Dkt. 2622. On July 7, 2021, the Court
received a letter from the Government confirming that Lopez’s § 2255 motion was not, in fact,
time-barred. Dkt. 2624. The Court now thus vacates its denial of the motion, see Dkt. 4, and
reopens Lopez’s § 2255 motion.

The Court, having now concluded that the motion brought under 28 U.S.C. § 2255 should
not be summarily dismissed as being without merit, hereby ORDERS that:

The Clerk of Court shall electronically notify the Criminal Division of the U.S.
Attorney’s Office for the Southern District of New York that this order has been issued.

Within 60 days of the date of this order, the U.S. Attorney’s Office shall file an answer or

other pleadings in response to the motion. Lopez shall have 30 days from the date on which

 
2
Lopez is served with the United States’ answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

All further papers filed or submitted for filing must include the criminal docket number
and will be docketed in the criminal case.
SO ORDERED,

Dated: July 12, 2021

New York, New York bal f\ ( pkey
?

 

Paul A. Engelmayéer
United States District Judge

 

 
